PRITCHARD, Circuit Judge
(after stating the facts as above). [1] It is stated in the brief for the defendant that:
“Plaintiff assails in this court title of defendant on the ground that the power of the master to sell under said decree was exhausted by the sale made by him in March, 1898, and that he was without power to resell, as he did, in May, 1898, and that consequently his deed was a void act.”
An examination of the record discloses the fact that the sale was advertised for sales day in February, 1898, and that further advertisement of the premises was enjoined by the order of Judge Townsend, dated February 5, 1898, and this injunction was not dissolved until March 5, 1898. Therefore the advertisement of the premises for sale on the March sales day was precluded by the order that had been granted by Judge Townsend. It appears from the' master’s report that the premises were advertised for sales day in April and May, 1898. It appears from the decree of foreclosure of November 10, 1896, that:
“The master for Eichland county do advertise the mortgaged premises, as described in the complaint, for sale at public auction * * * on the first Monday in January next, or some other and convenient sales day thereafter, on the following terms,” etc.
And in the fourth paragraph of the provision it is provided:
“ * * * Should any purchaser fail within five days to comply with the terms of sale, the said master shall immediately thereupon advertise the said premises, for sale on the next sales day at the risk of the former purchaser.”
Construing these two clauses together, to wit, “on any convenient sales day,” and “should any purchaser fail within five days to comply with the terms of the sale, the said master shall have the right to advertise the sale for the next sales day at the risk of the former purchaser,” we find nothing in this provision to limit the number of sales that were to be made in pursuance of the decree.
The second proviso cannot be construed to be a limitation upon the power of the master, but is, in our opinion, an additional authority, which could be exercised in case it was desired to resell at the risk of the former bidder, a right which the holder of the judgment might waive. Under these circumstances, we do not think that there is any ground for the contention that there was a lack of authority to sell these premises at the time they were sold, and upon which the decree of confirmation was based.
[2] At the conclusion of the testimony the learned judge who heard this case in the court below said:
“I rule that the order of Judge Townsend, not appealed from, and the order of confirmation of sale in the case of Murchison, Ex’r, v. Miller et al. and the decree of the Supreme Court affirming the decree below, as reported in Murchison v. Miller, 64 S. C. 425 [42 S. E. 177], makes the matter res *651adjudieata. that if the plaintiff did not raise, by way of objection to the order of confirmation of tile sale, the specific point now raised, that is, that the original decree did not contain-power to the master to resell in May, 1898, after Miller’s failure to comply in March, 1S98, that she could have raised it, and that she is concluded by that decree as to not only what she actually raised, but. as to wliat was within the scope of the proceedings, and which she could have raised in opposition to the confirmation of the sale. So I shall direct a verdict:. * * * ”
In the case of Murchison v. Miller, 64 S. C. 429, 42 S. E. 178, to which the lower court referred, the Supreme Court of that state, among other things, said:
“The contention in behalf of Mrs. Miller is that in 1897, after the order of foreclosure herein, and after the said property was hid in by Mrs. Miller at the first sale thereunder, and after she had failed to comply with her bid, Mrs. Beckwith, the mortgagee, agreed that, upon Mrs. Miller’s paying up all court costs and attorney’s fees and paying $750, she (Mrs. Beckwith) would take a now mortgage exactly like (he old one, providing for the payment of the debt within five years, and that the proceedings instituted under the old mortgage! should be «aided and taken out of court, and that Mrs. Miller had complied with her part of the agreement. That there was any such agreement was denied by Mrs. Beckwith and her attorney, Mr. Shaiul, wlio contended that the agreement was merely to postpone the sale under the decree until the first Monday In January, 1898. It appears that the property was advertised for resale in January, 1898, and was postponed at the request; of Mrs. Miller, in February, 1898, on a petition setting up the alleged agreement, Mrs. Miller procured from Judge Townsend a temporary restraining order, enjoining proceedings to sell said property; but, upon return to the rule to show cause issued by him, the rule was discharged, and the temporary injunction was dissolved. No appeal was taken from Judge Townsend’s order. The property was advertised and offered for sale in March, 1898, and was bid in by Jasper Miller, who failed to comply with the terms of the sale. The premises were resold in May, 3898, and purchased by' Mrs. Beckwith, who received deed of conveyance dated July 33, 1898, recorded August 12, 3898. This sale was confirmed by order of the court on July 32, 3898. if there was any such agreement as set up by Mrs. Miller, the order of confirmation stops her from asserting it (Be Conte v. Irwin, 23 S. C. 311), not to mention the unappealed order of Judge Townsend, which refused to restrain said sale upon an application based upon said alleged agreement (Murchison v. Miller, (id S. C. 429, 430 [42 S. E. 177J).”
Thus it will be seen that it was determined by the Supreme Court of South Carolina that, inasmuch as these lands were sold under a proceeding to which Mrs. Miller was a party, she was thereby estopped from asserting any agreement that she may have had with Mrs. Beckwith as to a further extension of time, independent of the fact that she failed to take an appeal, from the order of Judge Townsend, whicli refused to restrain the sale of these lands upon an application based upon said alleged agreement.
The Supreme Court of South Carolina in Le Conte v. Irwin, 23 S. C. 112, stated the following:
•“If a party fails to make bis defense or present his claim at the proper time and in the proper mode prescribed by law, he must take the consequences.”
Also in the case of Ruff v. Doty, 26 S. C. 178, 1 S. E. 710, 4 Am. St. Rep. 709, the Supreme Court said:
*652‘‘An adjudication is final and conclusive, not only as to the matter actually determined, but as to any matter which the parties might have litigated and had decided as incident to or essentially connected with the subject-matter of the litigation, and every matter coming within the legitimate province of the original action, both of claim and defense.”
Under the circumstances, we are of the opinion that .the ruling of the learned judge who heard this case in the court below was eminently proper. For the reasons stated, the judgment of the lower court is affirmed.
Affirmed